Case 1:15-cv-02739-LAP Document 156

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee ee ie a ee i i ae x
Petersen Energia Inversora,
et al.,
Plaintiff(s),
-against-
Argentine Republic, et al.,
Defendant(s).
eat mete ee eee ae eee x

Filed 02/18/20 Page 1 of 1

 

 

nocus Beh Sa

[fe SBC SDs
Ii BC

 

ni “LEY FILED

 

TRC # not netnetge teense
[fs ATE FILED: 2. Lb” 200-0 f

 

 

 

15 Civ. 2739 (LAP)

SCHEDULING ORDER

LORETTA A. PRESKA, Senior United States District Judge:

It is hereby

ORDERED that counsel are directed to appear in

courtroom 12A, or such other courtroom as may be designated,

United States Courthouse, 500 Pearl Street, New York, New

York 10007 on March 11, 2020 at 10:00 a.m. as a return date for

the motion for Maura Barry Grinalds to withdraw as counsel for

the defendant Argentine Republic.

SO ORDERED. } Déby

Loretta A, Preska, Senior U.S.D.J.

Dated: New York, New York
February 13, 2020

 
